In an action to recover damages for personal injuries, order denying appellants’ motion to amend the answer so as to set forth defenses based on section 29 of the Workmen’s Compensation Law, reversed, without costs, and the motion granted, without costs. Under all the relevant facts and circumstances there is no prejudice in law to the plaintiff by amendment of the answer so as to set forth facts which were in existence at the time of the service of the original answer, and which facts have no different legal consequences by reason of the delay. Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.